IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-92,277-01


                    EX PARTE MAXWELL LYNN JORDAN, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 2015CR1752-W1 IN THE 187TH DISTRICT COURT
                            FROM BEXAR COUNTY


       Per curiam. HERVEY , J., not participating.

                                            ORDER

       Applicant originally pleaded guilty to aggravated assaulted with a deadly weapon in exchange

for deferred adjudication community supervision. His guilt was later adjudicated and he was

sentenced to 14 years’ imprisonment. The Fourth Court of Appeals affirmed his conviction. Jordan

v. State, No. 04-18-00404-CR (Tex. App. – San Antonio April 10, 2019). Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends, among other things, that his counsel rendered ineffective assistance at

adjudication.   Specifically, Applicant alleges that adjudication counsel failed to investigate

Applicant’s personal history. Applicant avers that, if counsel had investigated, he would have
                                                                                                     2

discovered evidence of childhood trauma, abuse, and ongoing mental health issues. The records

Applicant has attached to his application identify PTSD, anxiety, bipolar disorder, depression,

suicidal ideation, and anger management issues. Applicant asserts that such information would have

mitigated the negative evidence presented by the State and resulted in a less severe sentence.

        Applicant has alleged facts that, if true, might entitle him to relief. Ex parte Huerta, 692

S.W.2d 681 (Tex. Crim. App. 1985). Accordingly, the record should be developed. The trial court

is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial

court shall order adjudication counsel to respond to Applicant’s claim of ineffective assistance of

counsel for failing to investigate. In developing the record, the trial court may use any means set out

in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether

Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the trial court

shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If

counsel is appointed or retained, the trial court shall immediately notify this Court of counsel’s

name.

        The trial court shall make findings of fact and conclusions of law as to whether counsel

adequately investigated Applicant’s background and whether presenting evidence of Applicant’s

personal history and mental health issues would have affected the result. The trial court may make

any other findings and conclusions that it deems appropriate in response to Applicant’s claim.

        The trial court shall supplement the habeas record with a transcript of the original plea

proceeding. The court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s adjudication counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall also make any other findings of fact and
                                                                                                       3

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.


Filed: April 14, 2021
Do not publish